                                    UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF SOUTH CAROLINA
                                          FLORENCE DIVISION

    Margie Williams,                         )                    Civil Action No.: 4:18-cv-02387-RBH
                                             )
           Plaintiff,                        )
                                             )
    v.                                       )                    ORDER
                                             )
    Perdue Farms, Inc., a corporation; and   )
    John Doe Contractor, LLC, a corporation, )
                                             )
           Defendants.                       )
    ____________________________________)

           Plaintiff Margie Williams brings this premises liability action alleging she slipped and fell in

    a chicken processing facility owned by Defendant Perdue Farms, Inc. (“Perdue”) while working as a

    poultry inspector for the United States Department of Agriculture (“USDA”). Perdue has filed a motion

    for summary judgment, which the Court grants for the reasons herein.1

                                                       Background

           In June 2015, Plaintiff was working as a USDA poultry inspector at a Perdue facility located in

    Dillon, South Carolina.2 Pl. Dep. [ECF Nos. 14-1 & 15-1] at pp. 9, 12. She was fifty-two years old at

    the time and had been working in poultry plants since she was eighteen; she had worked for the USDA

    from 1998 to 2001 and again from 2009 to 2015 at beef and chicken processing facilities in various

1
          The Court decides the motion without a hearing pursuant to Local Civil Rule 7.08 (D.S.C.).
2
          In its motion for summary judgment, Perdue explains:

                         The USDA’s Food Safety and Inspection Service (FSIS) oversees all
               poultry processing. During the evisceration process, USDA food inspectors like
               Plaintiff examine the external and internal surfaces of each carcass and also palpate
               the internal organs. The inspection results in the carcass being either passed or
               condemned. The USDA can take regulatory action by retaining products, rejecting
               equipment, or refusing to allow further processing. Perdue has no authority or
               control over the USDA workers.

ECF No. 14 at pp. 1–2; see also 21 U.S.C. § 451 et seq. (federal statutes governing poultry production).
states. Id. at pp. 7–9, 23, 45, 89; Pl.’s Ans. to Interr. No. 18 [ECF No. 1-1] at pp. 23–24. Plaintiff

began working at Perdue’s Dillon plant in 2014, and her job duties there were to perform “on-line” and

“off-line” inspections in the evisceration department. Pl. Dep. at pp. 9, 26, 43. “On-line” inspections

required her to stand on a catwalk at her “duty station” and examine hanging chicken carcasses that

passed by on a production line, while “off-line” inspections required her to monitor the work area by

walking around and “making sure that the drains w[ere] unclogged, [that] no meat [was] piled up, and

[that] the floor was clean.” Id. at pp. 9–11, 13, 42, 46–47. Perdue’s Dillon plant operates in three eight-

hour shifts: first shift is for production, second shift for cleanup and sanitation, and third shift for

production. Id. at pp. 35–37, 40; Lynda Burrell Dep. [14-2 & 15-2] at p. 23. Floors are constantly

washed and swept during all three shifts to remove chicken fat and other debris. Pl. Dep. at pp. 40,

69–70; Burrell Dep. at pp. 23–24.

        On June 11, 2015, Plaintiff was working third shift and performing “on-line” inspections. Pl.

Dep. at pp. 13, 45, 54–55. When her shift ended, she left her duty station, climbed down the stairs from

the catwalk, and saw a Perdue employee washing the floor. Id. at pp. 54–55, 61, 69. She walked

underneath a production line and toward an exit door that was located near a production line where a

Perdue worker rehangs carcasses. Id. at pp. 65–67. Plaintiff started down the exit hall toward the

USDA office when her left foot suddenly went backward, and she slipped and fell on the concrete floor.

Id. at pp. 54–56, 61–62, 115; see Exh. 3 to Pl. Dep. [ECF No. 14-1] (picture of exit door and worker

hanging chickens). The Perdue employee (the same one who had been washing the floor) helped

Plaintiff up and pulled chicken fat from underneath the toe of her left boot. Pl. Dep. at pp. 55, 64–65.

Plaintiff alleges that she slipped, tripped, and fell as a result of chunks of chicken fat on the floor, and

that she suffered several injuries to her upper and lower extremities, including a torn rotator cuff.


                                                     2
    Compl. [ECF No. 1-1] at ¶¶ 6–7; Pl. Dep. at pp. 75–76; Pl.’s Ans. to Interr. No. 9.

           On June 7, 2018, Plaintiff filed this action in state court naming Perdue and “John Doe

    Contractor, LLC” as defendants. See ECF No. 1-1. On August 28, 2018, Perdue removed the action

    to this Court based on diversity jurisdiction pursuant to 28 U.S.C. § 1332,3 and it subsequently filed a

    motion for summary judgment. See ECF Nos. 1 & 14. Plaintiff filed a response in opposition, and

    Perdue filed a reply. See ECF Nos. 15 & 16.

                                                    Legal Standard

           Summary judgment is appropriate when no genuine issue of material fact exists and the moving

    party is entitled to judgment as a matter of law. Reyazuddin v. Montgomery Cty., Md., 789 F.3d 407,

    413 (4th Cir. 2015); see Fed. R. Civ. P. 56(a) (“The court shall grant summary judgment if the movant

    shows that there is no genuine dispute as to any material fact and the movant is entitled to judgment as

    a matter of law.”). “A party asserting that a fact cannot be or is genuinely disputed must support the

    assertion by: (A) citing to particular parts of materials in the record . . . ; or (B) showing that the

    materials cited do not establish the absence or presence of a genuine dispute, or that an adverse party

    cannot produce admissible evidence to support the fact.” Fed. R. Civ. P. 56(c)(1). The facts and

    inferences to be drawn from the evidence must be viewed in the light most favorable to the non-moving

    party, Reyazuddin, 789 F.3d at 413, but the Court “cannot weigh the evidence or make credibility

    determinations.” Jacobs v. N.C. Admin. Office of the Courts, 780 F.3d 562, 569 (4th Cir. 2015).

           Moreover, “the mere existence of some alleged factual dispute between the parties will not


3
         As recognized in Perdue’s notice of removal, the citizenship of Defendant John Doe Contractor, LLC was
disregarded for purposes of diversity removal. See 28 U.S.C. § 1441(b)(1) (“In determining whether a civil action
is removable on the basis of the jurisdiction under section 1332(a) of this title, the citizenship of defendants sued
under fictitious names shall be disregarded.”); see, e.g., Kueilin Lu Tu v. U-Haul Co., 333 F. Supp. 3d 576, 579 n.1
(D.S.C. 2018) (disregarding citizenship of John Doe defendant for purposes of removal).

                                                              3
    defeat an otherwise properly supported motion for summary judgment; the requirement is that there be

    no genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986). “A

    dispute of material fact is ‘genuine’ if sufficient evidence favoring the non-moving party exists for the

    trier of fact to return a verdict for that party.” Seastrunk v. United States, 25 F. Supp. 3d 812, 814

    (D.S.C. 2014). A fact is “material” if proof of its existence or nonexistence would affect disposition

    of the case under the applicable law. Anderson, 477 U.S. at 248.

           At the summary judgment stage, “the moving party must demonstrate the absence of a genuine

    issue of material fact. Once the moving party has met his burden, the nonmoving party must come

    forward with some evidence beyond the mere allegations contained in the pleadings to show that there

    is a genuine issue for trial.” Baber v. Hosp. Corp. of Am., 977 F.2d 872, 874–75 (4th Cir. 1992)

    (internal citation omitted). Summary judgment is not warranted unless, “from the totality of the

    evidence, including pleadings, depositions, answers to interrogatories, and affidavits, the [C]ourt

    believes no genuine issue of material fact exists for trial and the moving party is entitled to judgment

    as a matter of law.” Whiteman v. Chesapeake Appalachia, L.L.C., 729 F.3d 381, 385 (4th Cir. 2013);

    see also Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).

                                                         Discussion

           Perdue argues there is no evidence that it failed to exercise reasonable care. ECF No. 14 at pp.

    7–8. The Court agrees.

    I.     Applicable Law4

           “To establish negligence in a premises liability action, a plaintiff must prove the following three


4
          South Carolina law applies because this is a diversity action. See Erie R. Co. v. Tompkins, 304 U.S. 64, 78
(1938). “To construe state law, [a court] look[s] to decisions of the state’s highest court or, if needed, decisions of
the state’s intermediate appellate court.” Capital Associated Indus., Inc. v. Stein, 922 F.3d 198, 211 (4th Cir. 2019).

                                                               4
    elements: (1) a duty of care owed by defendant to plaintiff; (2) defendant’s breach of that duty by a

    negligent act or omission; and (3) damage proximately resulting from the breach of duty.” Charleston

    Elec. Servs., Inc. v. Rahall, 831 S.E.2d 122, 125 (S.C. Ct. App. 2019). “South Carolina recognizes four

    classes of persons present on the property of another: adult trespassers, invitees, licensees, and children.

    The level of care owed is dependent upon the class of the person present.” Lanier Const. Co. v. Bailey

    & Yobs, Inc., 681 S.E.2d 909, 912 (S.C. Ct. App. 2009). Plaintiff alleges she was an invitee on Perdue’s

    premises, see Compl. at ¶ 6, and Perdue likewise classifies her as such.5 See ECF No. 14 at p. 7.

            “Generally, the owner of property owes an invitee or business visitor[6] the duty of exercising

    reasonable or ordinary care for his safety and is liable for injuries resulting from the breach of such

    duty.” Singleton v. Sherer, 659 S.E.2d 196, 205 (S.C. Ct. App. 2008). “[T]he degree of care required

    by a landowner is commensurate with the particular circumstances involved, including the age and

    capacity of the invitee.” Larimore v. Carolina Power & Light, 531 S.E.2d 535, 540 (S.C. Ct. App.

    2000). Landowners are not insurers of their invitees’ safety. Id. at 539.

                        A possessor of land is not liable to his invitees for physical
                harm caused to them by any activity or condition on the land whose
                danger is known or obvious to them, unless the possessor should
                anticipate the harm despite such knowledge or obviousness.


5
          Plaintiff obviously was not a child or trespasser, and regarding whether she was a licensee or an
invitee/business visitor, neither the South Carolina Supreme Court nor the South Carolina Court of Appeals appear
to have addressed the status of a government inspector working in a private establishment. However, both appellate
courts have relied on the “invitee” definitions found in section 332 of the Restatement (Second) of Torts (1965), see,
e.g., Shipes v. Piggly Wiggly St. Andrews, Inc., 238 S.E.2d 167, 168 n.2 (S.C. 1977); Sims v. Giles, 541 S.E.2d 857,
862, 869 (S.C. Ct. App. 2001), and the South Carolina Court of Appeals has relied on several comments in section
332 of the Restatement (Second) of Torts. See, e.g., Parks v. Characters Night Club, 548 S.E.2d 605, 609 n.3 (S.C.
Ct. App. 2001); Sims, 541 S.E.2d at 862–63, 870; Hoover v. Broome, 479 S.E.2d 62, 65 & n.1 (S.C. Ct. App. 1996).
One comment provides, “If the business of the possessor of land cannot be lawfully carried on without the presence
of an inspector or other official, the official is a business visitor of the possessor.” Restatement (Second) of Torts
§ 332 cmt. h (1965).
6
        A business visitor is a type of invitee and “includes those who come upon land not open to the public, for
a purpose connected with business which the possessor conducts upon the land.” Sims, 541 S.E.2d at 862.

                                                        5
             ....

                     In the ordinary case, an invitee who enters land is entitled to
             nothing more than knowledge of the conditions and dangers he will
             encounter if he comes. If he knows the actual conditions, and the
             activities carried on, and the dangers involved in either, he is free to
             make an intelligent choice as to whether the advantage to be gained
             is sufficient to justify him in incurring the risk by entering or
             remaining on the land. The possessor of the land may reasonably
             assume that he will protect himself by the exercise of ordinary care,
             or that he will voluntarily assume the risk of harm if he does not
             succeed in doing so. Reasonable care on the part of the possessor
             therefore does not ordinarily require precautions, or even warning,
             against dangers which are known to the visitor, or so obvious to him
             that he may be expected to discover them.

Singleton, 659 S.E.2d at 205 (emphasis added) (quoting Restatement (Second) of Torts § 343A & cmt.

e (1965)).

II.    Analysis

       Here, Perdue did not breach its duty to provide reasonably safe premises. Plaintiff—a poultry

inspector working in the evisceration department of a chicken processing facility—testified she knew

chicken parts could be on the floor at times:

             Q:     In the evisceration department, do parts of chickens
                    sometimes find themselves on the floor?

             A:     Yes.

             Q:     In other words, chicken parts are on the floor of a chicken
                    plant from time to time, aren’t they?

             A:     True. Yes.

             Q:     All right. Were chicken parts on the floor of a chicken
                    processing plant hidden to you in any way?

             A:     No.



                                                6
           Q:      Would chicken parts on a floor of a chicken plant be a
                   surprise to you in any way?

           A:      No.

           Q:      Did you know that chicken parts could be on the floor of a
                   chicken plant?

           A:      Yes.

Pl. Dep. at pp. 49–50. Moreover, Plaintiff testified that she had worked in poultry plants “just about

all [her] life,” that she had worked for the USDA for multiple years, that the USDA requires inspectors

to be able to stand and walk on slippery and uneven floors, that she was familiar with the area where

she fell, and that she was looking where she was walking. Id. at pp. 45, 48, 68, 84. She also testified

“somebody is constantly cleaning the floor . . . to keep chicken fat and stuff [off] the floors” at the

Perdue plant. Id. at pp. 69–70. In fact, Plaintiff saw a Perdue employee washing the floor just before

she fell. Id. at p. 69. It is clear the presence of chicken fat was known and obvious to Plaintiff. See

Singleton, 659 S.E.2d at 205.

       Viewing the evidence in the light most favorable to Plaintiff, as it must, the Court concludes

Perdue did not breach its duty to provide reasonably safe premises and thus is not liable to Plaintiff

given the specific factual circumstances of this case. See Singleton, 659 S.E.2d at 205 (recognizing that

“[i]n the ordinary case,” a landowner need not warn an invitee who “knows the actual conditions, and

the activities carried on, and the dangers involved in either”).

       In her response in opposition—which consists of less than half a page of argument and lacks any

citations to South Carolina premises liability cases—Plaintiff argues Perdue was negligent in creating

a dangerous condition near the area where she fell by failing to have warning signs or notices on doors

that were being used for ingress/egress, and where a Perdue worker rehangs carcasses (the “Rehang


                                                    7
    Doors”). See ECF No. 15 at pp. 3–4. Specifically, Plaintiff asserts her injuries “were proximately

    caused by slipping on the chicken fat on the floor in a known egress and ingress during a shift change

    where numerous employees and USDA inspectors are coming in and out of those doors. Doors without

    any restrictions, notices, and/or warnings from either side.” Id. By making these arguments, Plaintiff

    essentially tries to transform this case from a slip-and-fall caused by a foreign substance on the floor

    (i.e., chicken fat) to a slip-and-fall caused by a dangerous condition created by Perdue (i.e., allowing

    ingress/egress through the Rehang Doors that lacked a warning sign or notice).7 South Carolina

    premises liability law differentiates between these types of slip-and-falls. See Baker v. Toys-R-Us, Inc.,

    133 F.3d 913, 1998 WL 7939, at *3–5 (4th Cir. 1998) (explaining how South Carolina law distinguishes

    cases involving a “foreign substance” from cases involving a “dangerous condition” created by the

    landowner); Cook v. Food Lion, Inc., 491 S.E.2d 690, 691–92 (S.C. Ct. App. 1997) (same); Force v.

    Richland Meml. Hosp., 471 S.E.2d 714, 715 (S.C. Ct. App. 1996) (same).

           However, Plaintiff’s complaint does not allege any dangerous condition created by Perdue as

    to the Rehang Doors and the lack of warnings regarding ingress/egress through those doors, and even

    if it did, no warning was required because the presence of chicken fat on the floor was known and

    obvious to her. See Singleton, 659 S.E.2d at 205 (“Reasonable care on the part of the possessor

    therefore does not ordinarily require precautions, or even warning, against dangers which are known

    to the visitor, or so obvious to him that he may be expected to discover them.”); see, e.g., Meadows v.

    Heritage Vill. Church & Missionary Fellowship, Inc., 409 S.E.2d 349, 351 (S.C. 1991) (holding a

7
         Plaintiff argues that while a USDA coworker (Lynda Burrell) testified she was verbally told not to use the
Rehang Doors, Burrell could not testify Plaintiff herself was ever notified or told not to use the Rehang Doors, and
contends that Burrell was actually using the Rehang Doors to enter the evisceration department on the day Plaintiff
fell. See ECF No. 15 at p. 2 (citing Burrell Dep. at pp. 9, 15). However, Plaintiff admitted she had to walk
underneath a production line to even access the area where she fell and which was near the Rehang Doors. Pl. Dep.
at pp. 65–67; see also Exh. 3 to Pl. Dep. [ECF No. 14-1] (photo of area in question).

                                                             8
    landowner did not have a duty to warn an invitee about the danger of wet grass “because it was a natural

    condition, the peril of which was obvious”); Orr v. Saylor, 169 S.E.2d 396, 397 (S.C. 1969) (finding

    the landowners were not “chargeable with negligence” because “[b]y her own testimony, [the plaintiff]

    knew that she was in that area of the station where cars were taken to be lubricated, and was aware that

    she might expect to encounter grease or oil in this area[, and] [h]ence, a warning to this effect by the

    employee would have been surplusage”); Bolen v. Strange, 6 S.E.2d 466, 468 (S.C. 1939) (involving

    a deliveryman who slipped and fell in a meatpacking facility while standing on a table beneath animal

    carcasses; and holding that blood on the table was an open and obvious condition); Richardson v. Piggly

    Wiggly Cent., Inc., 743 S.E.2d 858, 860 (S.C. Ct. App. 2013) (holding the defendant “did not breach

    its duty to provide reasonably safe premises [because the plaintiff’s] testimony conclusively shows she

    slipped on the ground outside of the store and she knew it was raining and the sidewalk was

    uncovered”); Singleton, 659 S.E.2d at 205 (holding a landowner was not liable to an invitee who was

    aware of the condition and who “voluntarily exposed himself to any potential danger posed by the”

    condition); Larimore, 531 S.E.2d at 540 (finding a landowner was not liable to “an experienced

    contractor familiar with construction sites and the way they operated” and who knew of the open and

    obvious condition); see also Hackworth v. United States, 366 F. Supp. 2d 326, 331 (D.S.C. 2005)

    (applying South Carolina law and granting summary judgment because “given [the plaintiff]’s

    knowledge of the rainy conditions [and] the close attention [the plaintiff] says she was paying to the

    floor, . . . the [defendant] had no duty to warn”).

           The Court will grant Perdue’s motion for summary judgment.8, 9


8
        Perdue also argues there is no evidence that it had constructive knowledge of the substance on the floor.
ECF No. 14 at pp. 8–9. The Court need not reach this argument. See, e.g., Hodges v. Speedway LLC, 733 F. App’x
729, 731 (4th Cir. 2018) (“[B]ecause [the defendant] did not violate the duty of care, whether [the defendant] had

                                                            9
                                                       Conclusion

           For the foregoing reasons, the Court GRANTS Perdue’s motion for summary judgment [ECF

    No. 14] and DISMISSES Defendant Perdue Farms, Inc. from this action with prejudice. The Court

    DISMISSES Defendant John Doe Contractor, LLC without prejudice10 and DIRECTS the Clerk to

    enter judgment and close this case.

           IT IS SO ORDERED.



    Florence, South Carolina                                                        s/ R. Bryan Harwell
    February 5, 2020                                                                R. Bryan Harwell
                                                                                    Chief United States District Judge




notice of the condition is not material in this case.” (citing Staples v. Duell, 494 S.E.2d 639, 642 (S.C. Ct. App.
1997)).
9
           Even assuming arguendo Perdue was negligent, the sole reasonable inference to be drawn from the evidence
is that Plaintiff’s negligence exceeded fifty percent. See Bloom v. Ravoira, 529 S.E.2d 710, 713 (S.C. 2000) (holding
a court may grant summary judgment in a comparative negligence case if “the sole reasonable inference which may
be drawn from the evidence is that the plaintiff's negligence exceeded fifty percent”); id. at 714 (“Where evidence
of the plaintiff’s greater negligence is overwhelming, evidence of slight negligence on the part of the defendant is
simply not enough for a case to go to the jury.”). Moreover, Plaintiff has not presented more than a mere scintilla
of evidence regarding Perdue’s alleged negligence, and therefore she cannot withstand summary judgment. See
Brewington v. Davis, No. 4:17-cv-00387-RBH, 2019 WL 532620, at *2 n.5 (D.S.C. Feb. 8, 2019) (“While the ‘mere
scintilla’ standard is the law in South Carolina state court, see Hancock v. Mid-S. Mgmt. Co., 381 S.C. 326, 330, 673
S.E.2d 801, 802–03 (S.C. 2009), it is not the standard in federal court. See Phillips v. CSX Transp., Inc., 190 F.3d
285, 287 (4th Cir. 1999) (“A mere ‘scintilla of evidence’ is not sufficient to withstand a motion for summary
judgment. Rather, the evidence must be such that the jury reasonably could find for the nonmoving party.”)[.]”).
The Court must grant summary judgment for these additional reasons.
10
          The Court dismisses John Doe Contractor, LLC without prejudice because discovery ended in December
and Plaintiff never sought leave to amend her complaint to substitute a named defendant in place of this John Doe
defendant. See Attkisson v. Holder, 925 F.3d 606, 625–28 (4th Cir. 2019) (recognizing a court may sua sponte
dismiss a John Doe defendant without prejudice “if it does not appear that the true identity of an unnamed party can
be discovered through discovery or through intervention by the court” (citing Schiff v. Kennedy, 691 F.2d 196, 198
(4th Cir. 1982))); Massey v. Ojaniit, 759 F.3d 343, 347 n.1 (4th Cir. 2014) (same).

                                                             10
